WRIGHT, Presiding Judge.
Upon remand and in accord with the direction of the Supreme Court of Alabama, 441 So.2d 598, as stated in its judgment duly entered in this case on August 12, 1983, it is the judgment of this court, 441 So.2d 596, that the judgment of the Circuit Court of Montgomery County, Alabama entered July 7,1982, be and the same is reversed and annulled. The case is remanded to that court for entry of judgment in favor of the Department of Revenue, State of Alabama.
REVERSED AND REMANDED WITH DIRECTION.
BRADLEY and HOLMES, JJ., concur.